DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed September 12, 2022. Claims 1-24 are canceled, and claims 25-42 are newly added. Claims 25-42 are pending and addressed below.
Response to Arguments
Applicant has presented new claims 25-42 including new claim limitations previously not claimed and makes no particular arguments with regards to the prior art presented in the previous Office action. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating mechanism” in claim 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 25 and 32, Applicant claims a HDI:HPED:TEA molar ratio of “about 1:0.05:0.6.” However, [0129] and [0167] wherein the molar ratio is disclosed only recite a ratio of 1:0.05:0.6 exactly. Therefore, Applicant does not have support for the ratios near 1:0.05:06 that are captured by the new limitation “about 1:0.05:0.6.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Aboytes et al. (“Aboytes” US 20130116722) in view of Wilson et al. (US 20070135907).
	Regarding claims 25-28 and 31, Aboytes discloses a shape memory polymer (SMP) device (110; [0078, 0265]):
	(claim 25) an SMP material having a permanent shape ([0063]; the biased expanded configuration), a temporary shape ([0063]; “collapsed or compressed configuration”), and a glass transition temperature (all polymers have a glass transition temperature), wherein the SMP material when in the permanent shape has a specific three-dimensional (3D) geometry unique to a specific intracorporeal defect in a subject ([0080]), such that the permanent shape of the MSP material will substantially conform to and fill a space in the specific intracorporeal defect at a temperature above the glass transition temperature of the SMP material (as described in [0080], the SMP material expands upon deployment from the catheter, thus indicating that the expanded configuration is above the glass transition temperature to allow for the expansion of the SMP material, because otherwise the shape memory material would not expand within the aneurysm as designed);
	(claim 26) wherein the intracorporeal defect is an intracranial aneurysm (ICA) ([0057]);
(claim 28) wherein the 3D geometry of the permanent shape of the SMP material is obtained from computed tomography (CT) imaging of the specific intracorporeal defect in the subject ([0061] and [0080] each disclose the implant as being “a custom-made shape” based on the shape of the patient’s aneurysm, indicating a 3D geometry is obtained through some measuring or imaging process to customized the shape of the implant, and the particular method for obtaining the shape is considered to be method steps in an apparatus claim.  With regard to the method step recitation, it is noted that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not given patentable weight.);
	but Aboytes fails to disclose (claim 25) the SMP material being an SMP foam material, wherein the SMP foam material comprises Hexamethylene diisocynate (HDI), N,N,N0,N0-tetrakis (hydroxypropyl) ethylenediamine (HPED), and Triethanolamine (TEA) in a HDI:HPED:TEA molar ratio of about 1:0.05:0.6; (claim 27) wherein the glass transition temperature is in a range from about 37° C to about 43° C; or (claim 31) wherein the SMP foam material comprises a radiopaque additive.
	However, Wilson discloses (claim 25) an SMP foam material (abstract) used in medical procedures ([0023]), wherein the SMP foam material comprises HDI, HPED, and TEA ([0055]); (claim 27) wherein the glass transition temperature is in a range from about 37° C to about 43° C ([0093] discloses the glass transition temperature tailored in a range of approximately 30° C to 86° C); and (claim 31) wherein the SMP foam material comprises a radiopaque additive ([0077]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the SMP material taught by Wilson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Applicant has not provided any advantage or any particular purposes, and applicant has not stated the particular SMP material serves any particular purposes that would not be met by other SMP materials commonly used in similar medical procedures.
The SMP foam material taught by Wilson does fail to disclose a HDI:HPED:TEA molar ratio of about 1:0.05:0.6. However, Wilson does state the relative amounts of HDI, HPED, and TEA can be adjusted to tailor the glass transition temperature ([0093]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the molar ratio of HDI:HPED:TEA 1:0.05:0.6, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, Applicant admits the SMP foam material comprising HDI, HPED, and TEA can be made from “various molar ratios” ([0150] of Applicant’s specification) and cites Table 1 in the disclosure to show examples of various molar ratios. Applicant appears to pick the claimed molar ratio from an Example II and Example IV in the specification, but does not provide any other particular reason for particular ratio over the other disclosed ratios. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to make the molar ratio of HDI:HPED:TEA 1:0.05:0.6, since applicant has not disclosed that the particular ratio solves any stated problem, provides any advantage, or is used for any particular purpose. One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both the claimed ratio and the other ratios such as those disclosed in Table 1 by Applicant. Therefore, it would have been prima facie obviousness to modify the combination of Aboytes in view of Wilson to obtain the invention of claim 25  because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
As indicated by Wilson, the relative amounts of HDI, HPED, and TEA are tailored to control the glass transition temperature ([0093]), thus when the SMP foam material is tailored to the ratio of claim 25, the glass transition temperature is resultingly within the claims range of about 37° C to about 43° C.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Aboytes in view of Wilson as applied to claim 25 above, and further in view of Min et al. (“Min” US 20190175191).
	Regarding claim 29, Aboytes in view of Wilson discloses the device of claim 25, but fail to disclose wherein the SMP foam material is 3D-printed.
However, Min discloses a similar device wherein the material is a 3D-printed SMP object ([0027, 0040]).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the 3D-printed material as taught by Min with the device of claim 25 because it is a rapid means of fabrication (Min, [0027, 0040]).  The motivation for the modification would have been to quickly produce the device for use without significant delay.
Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Aboytes in view of Wilson as applied to claim 25 above, and further in view of Trommeter et al. (“Trommeter” US 20120046687).
	Regarding claim 8, Aboytes in view of Wilson discloses the SMP device of claim 25, wherein the SMP material is an open-cell material comprising pores ([0062]); but not wherein the pores are coated with a blood coagulant.
	However, Trommeter discloses a thrombogenic coating for a SMP aneurysm occluder ([0013]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the blood coagulant taught by Trommeter with the device of claim 25 because it enhances blood/tissue interaction (Trommeter, [0013]).  The motivation for the modification would have been more securely fix the aneurysm occluder within the aneurysm.
Claims 32-35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Aboytes in view of Wilson and Wilson et al. (“Wilson ‘967” US 20110039967).
	Regarding claims 32-35 and 38, Aboytes discloses a shape memory polymer (SMP) device (110; [0078, 0265]):
	(claim 32) an SMP material having a permanent shape ([0063]; the biased expanded configuration), a temporary shape ([0063]; “collapsed or compressed configuration”), and a glass transition temperature (all polymers have a glass transition temperature), wherein the SMP material when in the permanent shape has a specific three-dimensional (3D) geometry unique to a specific intracorporeal defect in a subject ([0080]), such that the permanent shape of the MSP material will substantially conform to and fill a space in the specific intracorporeal defect at a temperature above the glass transition temperature of the SMP material (as described in [0080], the SMP material expands upon deployment from the catheter, thus indicating that the expanded configuration is above the glass transition temperature to allow for the expansion of the SMP material, because otherwise the shape memory material would not expand within the aneurysm as designed);
	(claim 33) wherein the intracorporeal defect is an intracranial aneurysm (ICA) ([0057]);
(claim 35) wherein the 3D geometry of the permanent shape of the SMP material is obtained from computed tomography (CT) imaging of the specific intracorporeal defect in the subject ([0061] and [0080] each disclose the implant as being “a custom-made shape” based on the shape of the patient’s aneurysm, indicating a 3D geometry is obtained through some measuring or imaging process to customized the shape of the implant, and the particular method for obtaining the shape is considered to be method steps in an apparatus claim.  With regard to the method step recitation, it is noted that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not given patentable weight.);
	but Aboytes fails to disclose (claim 32) the SMP material being a carbon nanotube-infused SMP (CNT-SMP) foam material, wherein the CNT-SMP foam material comprises Hexamethylene diisocynate (HDI), N,N,N0,N0-tetrakis (hydroxypropyl) ethylenediamine (HPED), and Triethanolamine (TEA) in a HDI:HPED:TEA molar ratio of about 1:0.05:0.6; (claim 34) wherein the glass transition temperature is in a range from about 37° C to about 43° C; or (claim 38) wherein the SMP foam material comprises a radiopaque additive.
	However, Wilson discloses (claim 32) an SMP foam material (abstract) used in medical procedures ([0023]), wherein the SMP foam material comprises HDI, HPED, and TEA ([0055]); (claim 34) wherein the glass transition temperature is in a range from about 37° C to about 43° C ([0093] discloses the glass transition temperature tailored in a range of approximately 30° C to 86° C); and (claim 38) wherein the SMP foam material comprises a radiopaque additive ([0077]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the SMP material taught by Wilson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Applicant has not provided any advantage or any particular purposes, and applicant has not stated the particular SMP material serves any particular purposes that would not be met by other SMP materials commonly used in similar medical procedures.
The SMP foam material taught by Wilson does fail to disclose a HDI:HPED:TEA molar ratio of about 1:0.05:0.6. However, Wilson does state the relative amounts of HDI, HPED, and TEA can be adjusted to tailor the glass transition temperature ([0093]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the molar ratio of HDI:HPED:TEA 1:0.05:0.6, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, Applicant admits the SMP foam material comprising HDI, HPED, and TEA can be made from “various molar ratios” ([0150] of Applicant’s specification) and cites Table 1 in the disclosure to show examples of various molar ratios. Applicant appears to pick the claimed molar ratio from an Example II and Example IV in the specification, but does not provide any other particular reason for particular ratio over the other disclosed ratios. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to make the molar ratio of HDI:HPED:TEA 1:0.05:0.6, since applicant has not disclosed that the particular ratio solves any stated problem, provides any advantage, or is used for any particular purpose. One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both the claimed ratio and the other ratios such as those disclosed in Table 1 by Applicant. Therefore, it would have been prima facie obviousness to modify the combination of Aboytes in view of Wilson to obtain the invention of claim 25  because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
As indicated by Wilson, the relative amounts of HDI, HPED, and TEA are tailored to control the glass transition temperature ([0093]), thus when the SMP foam material is tailored to the ratio of claim 25, the glass transition temperature is resultingly within the claims range of about 37° C to about 43° C.
Finally, Wilson ‘967 discloses a carbon nanotube-infused SMP foam ([0056]) comprising HDI, HPED, and TEA ([0055]) for use in medical settings ([0104]).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the carbon nanotubes as taught by Wilson ‘967 with the SMP foam of Wilson because the carbon nanotubes increase toughness of the SMP foam material (Wilson ‘967, [0089]). The motivation for the modification would have been to reduce the chance of failure by the SMP foam.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Aboytes in view of Wilson and Wilson ‘967 as applied to claim 32 above, and further in view of Min.
	Regarding claim 36, Aboytes in view of Wilson and Wilson ‘967 discloses the device of claim 32, but fail to disclose wherein the SMP foam material is 3D-printed.
However, Min discloses a similar device wherein the material is a 3D-printed SMP object ([0027, 0040]).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the 3D-printed material as taught by Min with the device of claim 32 because it is a rapid means of fabrication (Min, [0027, 0040]).  The motivation for the modification would have been to quickly produce the device for use without significant delay.
Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Aboytes in view of Wilson as applied to claim 32 above, and further in view of Trommeter.
	Regarding claim 37, Aboytes in view of Wilson and Wilson ‘967 discloses the SMP device of claim 32, wherein the SMP material is an open-cell material comprising pores ([0062]); but not wherein the pores are coated with a blood coagulant.
	However, Trommeter discloses a thrombogenic coating for a SMP aneurysm occluder ([0013]).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the blood coagulant taught by Trommeter with the device of claim 32 because it enhances blood/tissue interaction (Trommeter, [0013]).  The motivation for the modification would have been more securely fix the aneurysm occluder within the aneurysm.
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Aboytes in view of Wilson as applied to claim 25 above, and further in view of Meyer et al. (“Meyer” US 20150196305).
	Regarding claims 39-41, Aboytes discloses a SMP device delivery system, comprising;
(claim 39) the SMP device of claim 25 (see rejection above), wherein the SMP foam material is in its temporary shape ([0063]);
but Aboytes and Wilson fail to disclose (claim 39) a heating mechanism for raising the temperature of the SMP device to a temperature above the glass transition temperature of the SMP material before the SMP device is deployed into the specific intracorporeal defect of the subject; (claim 40) wherein the heating mechanism is electrothermal; or (claim 41) wherein the heating mechanism comprises a portion of a terminal end of the catheter.
However, Meyer discloses a similar aneurysm occluding device and delivery system, comprising:
(claim 39) a heating mechanism for raising the temperature of the SMP device to a temperature above the glass transition temperature of the SMP material before the SMP device is deployed into the specific intracorporeal defect of the subject (As indicated above, “a heating mechanism” is being interpreted under 35 USC 112(f).  Applicant discloses the heating mechanism as being “electrothermal” in [0076], “photothermal” in [0077], and “heat resistive” in [0078].  Meyer [0055] discloses using electrical energy, or electrothermal heating means.  Therefore, examiner believes the heating mechanism of Meyer is structurally identical to that of the electrothermal heating mechanism disclosed by applicant.  Should applicant disagree, examiner maintains Meyer discloses a functionally equivalent structure.);
(claim 40) wherein the heating mechanism is electrothermal ([0055]); and
(claim 41) wherein the heating mechanism comprises a portion of a terminal end of the catheter ([055]; “placed at the end of the delivery device or delivery sheath”).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the heating mechanism taught by Meyer with the SMP device delivery system taught by Aboytes in view of Wilson because Aboytes discloses the implant as being heat-shaped from a shape memory material in [0153] and the heating mechanism provides a means of heating the implant above the glass transition temperature (Meyer, [0055]).  The motivation for the modification would have been to quickly increase compliance of the SMP (Meyer, [0055]).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Aboytes in view of Wilson and Meyer as applied to claim 42 above, and further in view of Wilson ‘967.
	Regarding claim 42, Aboytes in view of Wilson and Meyer discloses the delivery system of claim 39, but fails to disclose wherein the SMP foam material is a carbon nanotube-infused SMP (CNT-SMP) foam material.
However, Wilson ‘967 discloses a carbon nanotube-infused SMP foam ([0056]) comprising HDI, HPED, and TEA ([0055]) for use in medical settings ([0104]).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the carbon nanotubes as taught by Wilson ‘967 with the SMP foam claim 25 because the carbon nanotubes increase toughness of the SMP foam material (Wilson ‘967, [0089]). The motivation for the modification would have been to reduce the chance of failure by the SMP foam.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771